DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered. Claims 1, 3, 7-11, 15, and 17-22 are pending, of which claim 1 is currently amended. Claims 2, 4, 5, 6, 12-14 and 16 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is being maintained.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-11, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092935 A1 (Sun) in view of US 2006/0105239 A1 (Paulsen).

    PNG
    media_image1.png
    283
    368
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    251
    410
    media_image2.png
    Greyscale

Regarding claims 1, 7-11 and 22, Sun discloses a positive active material for a lithium secondary battery that includes a particle including M1, M2, M3 and lithium (lithium complex oxide particle) [0209], wherein the first metal M1 may be Co [0210], [0229], and wherein the particle may include a concentration maintained portion 120 in which a concentration of the first metal is constant, a first concentration gradient portion 110a surrounding the concentration maintained portion 120, and a second concentration gradient portion 110b surrounding the first concentration maintained portion 110a [0413], and in the direction D from the center part 10 to the surface part 20, the content of the first metal in the first concentration gradient portion 110a gradually increases and the content of the first metal in the second concentration gradient portion 110b gradually decreases [0415], such that the first and second concentration gradient portions 110a, 110b together are equivalent to the claimed Co-coated layer, wherein Co ions have a concentration gradient toward a center part 10 of the particle from the Co-coated layer 110a, 110b, wherein Co concentration increases and then decreases from the surface 20 of the particle toward the center 10. See Figs. 78, 80A (above).
Sun further teaches that the shell portion (Co-coated layer) has a thickness from 0.1 µm to 0.6 µm (100 to 600nm), in order to sufficiently obtain the effect derived from the formation of the shell portion without decreasing overall capacity [0078]. Although the claimed range of 50 to 150 nm is not explicitly disclosed, it nevertheless would have been obvious to one of ordinary skill in the art, because it overlaps with Sun’s disclosed range, and because it would have been obvious based on the teaching in Sun to optimize the thickness of the shell portion in order to maximize both the effect of the shell portion and overall capacity. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Sun does not teach coagulating a plurality of the particles to form a secondary particle. Paulsen however teaches a lithium transition metal oxide [0030] cathode material that has a transition metal gradient, with increasing cobalt composition towards the outside of the particle [0051], wherein the primary particles are agglomerated into secondary particles [0056], because it simplifies the processing of the powders and provides some open porosity to allow for the fast transport of lithium. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to coagulate the particles of Sun, as primary particles, to form secondary particles, as taught by Paulsen, because it would allow fast transport of lithium with simple processing. 
When the primary particles of Sun are coagulated to form secondary particles, as taught by Paulsen, it is considered that the second concentration gradient portion 110b forms the claimed boundary between the primary particle and another primary particle, and thus because the second concentration gradient portion 110b includes Co concentrations that are higher than the Co concentration of the concentration maintained portion 120 in the internal part of each primary particle (see Figs. 78, 80A), it is considered that in the combination of Sun and Paulsen the primary particle locating on the surface part of the secondary particle has a Co concentration at a boundary between the primary particle and another primary particle that is higher than a concentration of an internal part of each of the primary particles. In an alternative interpretation, if the claimed boundary is considered to be only the outermost surface of the primary particle, Sun teaches that the boundary between the primary particle and another primary particle has a Co concentration that is approximately equal to the Co concentration of the internal part, as graphed in Fig. 80A. Thus although Sun does not expressly teach the Co concentration at the boundary being higher than in the internal part, the claimed range nevertheless would have been obvious to one of ordinary skill in the art because it is so mathematically close to the Co concentration taught by Sun that the difference appears to be virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018); Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Note also that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Although neither Sun nor Paulsen expressly teach the claimed interplanar distance relationships, it appears that the interplanar distance of the crystalline structure will change in correspondence with the gradient change in cobalt content. Note that Paulsen discloses that the composition corresponds to a set of crystallographic lattice constants [0063]. Thus each primary particle will have an interplanar distances on the surface part and in the internal part that is greater or less than the interplanar distance at the boundary, whereby a primary particle in the internal part of the secondary particle will have an interplanar distance d1 greater than the interplanar distance d3 at the boundary of a primary particle located on the surface part of the secondary particle, which is greater than another interplanar distance d2 of the primary particle located on the surface of the secondary particle.
Furthermore, because the combination of Sun and Paulsen teaches a lithium complex oxide secondary particle having the same composition and structure as claimed, it appears that it will have the same or sufficiently similar properties as claimed, including the claimed interplanar distance relationships, interplanar distances d1 and d2, XRD peak positions, and XPS bond energies. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Sun further teaches that the primary particle may have a concentration gradient of 1 to 10 mol% per 0.1 µm (0.01 to 0.1 mol% per one nm) [0227]. Although the claimed range of 0.05 to 0.07 mol% per one nm is not explicitly disclosed, it nevertheless would have been obvious to one of ordinary skill in the art, because it lies inside  Sun’s disclosed range. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Regarding claims 15 and 18, Sun further discloses a method comprising precipitating from a first aqueous metal solution a nickel cobalt manganese hydroxide to form an inner core (manufacturing precursors) [0497], adding a second aqueous metal solution including Co to form the first concentration gradient portion (reactively coating with a solution containing Co) [0498], and adding a third aqueous metal solution including manganese to form the shell portion (mixing with M3 that is Mn) [0499], washing with water, drying, mixing with lithium hydroxide and subjecting the mixture to preliminary firing (reacting with a lithium compound and first thermally treating)  and then firing (second thermal treating) to obtain a positive electrode active material powder [0501]. The Ni, Co, and Mn molar ratios of the first aqueous metal solution may for example be 98, 0, and 2, respectively [Table 19], whereby the precipitated precursor would have the claimed Formula 2 wherein x2 = 0, M1 and M2 are both Mn, and y2 + z2 = 0.02. Although Sun does not teach performing the process steps in the same order as claimed, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See MPEP 2144.04 IV. C.
Regarding claim 17, Sun further discloses that the molar ratio of Co in the second aqueous metal solution for reactively coating with a solution containing Co may for example be 8 [Table 19].
Regarding claim 19, Sun further discloses a lithium secondary battery including the cathode active material [0249].
Regarding claim 20, Sun further discloses that the content of the residual lithium is decreased [0050]. Although the claimed range of equal to or smaller than 6000 ppm is not specifically disclosed, the sum of residual lithium of 6211 in Example 5-5 [Table 21] is considered to be close enough that the claimed range would have been obvious to one of ordinary skill in the art. See MPEP 2144.05. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 21, Sun further discloses that the core of the particle is expressed by the following Formula 1 and the surface part of the particle is expressed by the following Formula 2 [0025]-[0028].

    PNG
    media_image3.png
    265
    516
    media_image3.png
    Greyscale

Although not specifically disclosed, because Sun’s formulas for each section of the particle both encompass the claimed Formula 1, the composition of Sun’s particle as a whole would necessarily also encompass the claimed Formula 1, and therefore the claimed Formula 1 would have been obvious to one of ordinary skill in the art. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues that Sun does not teach a coagulation of a plurality of primary particles, however Sun is not relied on to teach this feature. Rather, the teaching to coagulate a plurality of Sun’s particles to form a secondary particle comes from Paulsen. Although the applicant alleges that Paulsen does not cure the defect of Sun, no evidence or reasoning has been provided to support this position. The applicant further argues that Sun is silent with regard to concentrations at the boundary between adjacent primary particles, however, Sun clearly illustrates the concentrations at the boundary of a particle in Fig. 80A, which in the combination with Paulsen are considered to be the concentrations at the boundary between adjacent primary particles. For the above reasons, the previous rejections are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727